Since I am unable to concur in the majority opinion, I must respectfully dissent.
The July 16, 1992 order denied an application for appointment of an arbitrator pursuant to R.C. 2711.04. Such an order has been held not to be a final appealable order under R.C. 2505.02
since it is interlocutory. Gen. Elec. Supply Co. v. WardenElec., Inc. (1988), 38 Ohio St. 3d 378, 528 N.E.2d 195; PewterMug v. M.U.G. Enterprises, Inc. (1975), 46 Ohio App. 2d 93, 75 O.O.2d 78, 345 N.E.2d 426. We are bound by the syllabus rule ofGen. Elec. that such an order is not a final, appealable order under R.C. 2505.02. *Page 480 
However, the legislature amended R.C. 2711.02, effective May 31, 1990, to provide that "[a]n order * * * that grants or denies a stay of a trial of any action pending arbitration * * * is a final order and may be reviewed * * * on appeal pursuant to the Rules of Appellate Procedure * * *." Thus, the July 16, 1992 order is appealable under R.C. 2711.02, even though it is not a final appealable order under R.C. 2505.02.
However, the appellate rules, which R.C. 2711.02 expressly provides controls appeals under that section, were amended, effective July 1, 1992, to change App.R. 4(B)(5) to provide, as follows:
"Partial Final Judgment or Order. If an appeal is permitted from a judgment or order entered in a case in which the trial court has not disposed of all claims as to all parties, other than a judgment or order entered under Civ.R. 54(B), a party may file a notice of appeal within thirty days of entry of the judgment or order appealed or the judgment or order that disposes of the remaining claims. Division (A) of this rule applies to a judgment or order entered under Civ.R. 54(B)."
The July 16, 1992 order did not dispose of any of the case as against any party. Thus, under App.R. 4(B)(5), defendant had an option whether to appeal immediately or to appeal after the case is determined as to all claims. The same is true of the August 21, 1992 order which stayed the case, ordered arbitration and appointed an arbitrator. It is a final order under R.C. 2711.02, but appeal may be deferred under App.R. 4(B)(5).
The appeal herein is from the order of November 12, 1992, which denied a stay of the arbitration (not the case) ordered by the August 21, 1992 order. Such an order is not by the terms of either R.C. 2711.02 or 2505.02 an appealable order.
Furthermore, defendants were not aggrieved by the July 16, 1992 order which was favorable to them. They were, however, aggrieved by the August 21 and November 12, 1992 orders. However, dismissal of the appeal is appropriate since it is premature, no immediate appeal having been taken, making the order appealable only after final disposition of the case in the trial court. *Page 481